United States Court of Appeals
      for the Federal Circuit
                ______________________

  INTERNATIONAL CUSTOM PRODUCTS, INC.,
             Plaintiff-Appellee,

                           v.

                  UNITED STATES,
                 Defendant-Appellant.
                ______________________

                      2013-1176
                ______________________

   Appeal from the United States Court of International
Trade in No. 07-CV-0318, Judge Gregory W. Carman.
                 ______________________

                Decided: April 14, 2014
                ______________________

     GREGORY H. TEUFEL, Eckert, Seamans, Cherin & Mel-
lott, LLC, of Pittsburgh, Pennsylvania, argued for plain-
tiff-appellee. With him on the brief was JEREMY L.S.
SAMEK.

    EDWARD F. KENNY, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of New York, New York, argued for defendant-
appellant. With him on the brief were STUART F. DELERY,
Assistant Attorney General and JEANNE E. DAVIDSON,
Director, of Washington, DC, and JASON M. KENNER, Trial
Attorney, of New York, New York. Of counsel on the brief
was YELENA SLEPAK, Attorney, Office of the Assistant
2                    INTERNATIONAL CUSTOM PRODUCTS    v. US



Chief Counsel, International Trade Litigation, United
States Customs and Border Protection, of New York, New
York. Of counsel was AMY M. RUBIN, Attorney, Interna-
tional Trade Field Office, Civil Division, United States
Department of Justice, of New York, New York.
                ______________________

 Before O’MALLEY, REYNA, and WALLACH, Circuit Judges.
WALLACH, Circuit Judge.
    This is an appeal from the United States Court of In-
ternational Trade (“CIT”) regarding the classification of
certain white sauce imports under the Harmonized Tariff
Schedule of the United States (“HTSUS”). Following a
request from International Custom Products, Inc. (“ICP”),
the United States Customs and Border Protection (“Cus-
toms”) issued New York Ruling Letter D86228 (“the
Ruling Letter”) classifying ICP’s white sauce as “sauces
and preparations therefor” under HTSUS 2103.90.9060
(1999). Years later, Customs issued a notice of action
reclassifying all pending and future entries of white sauce
as “[b]utter and . . . dairy spreads” under HTSUS
0405.20.3000 (2005) (“the Notice of Action”), which in-
creased the tariff by approximately 2400%.
     After protesting and paying duties on a single entry,
ICP filed a claim in the CIT, alleging the Notice of Action
improperly revoked the Ruling Letter without following
the procedures required by 19 U.S.C. § 1625(c) (2006).
The CIT granted ICP’s requested relief and ordered
Customs to reliquidate the merchandise under the
“[s]auces and preparations therefor” heading required by
the Ruling Letter. Because the CIT properly held the
Notice of Action effectively revoked the Ruling Letter
without following the necessary procedures, this court
affirms.
INTERNATIONAL CUSTOM PRODUCTS    v. US                   3



                      BACKGROUND
                            I.
    During the relevant time period, ICP was in the busi-
ness of importing and distributing food ingredients to food
product manufacturers. In 1998, ICP requested a ruling
from Customs regarding the classification of white sauce
under the HTSUS. ICP’s request described that white
sauce “may be used as the base for a gourmet sauce or
salad dressing,” J.A. 1115, and listed its ingredients as
“Milkfat, Water, Vinegar (and/or lactic acid and/or citric
acid), Zanthum [sic] gum, Carboxymethelcellulose [sic],
Sodium Phosphate and/or Sodium Citrate.” 1 J.A. 942.
Milkfat was listed as the dominant ingredient, at a con-
centration of 72–77%.
    On January 20, 1999, Customs issued the Ruling Let-
ter, which classified white sauce under HTSUS
2103.90.9060 (1999) for “sauces and preparations there-
for” (“the sauces heading”), with a duty rate of 6.6% ad
valorem. 2 ICP imported large quantities of white sauce
under this classification for over five years. In March
2004, Customs notified ICP that it was initiating a new
investigation into the proper HTSUS classification of
ICP’s white sauce and requested information from ICP
regarding its white sauce entries. ICP responded to
Customs’ inquiries by providing samples of its white
sauce for testing. The samples were materially identical
to the ingredient list and concentrations described in
ICP’s ruling request and the Ruling Letter. ICP also
reported that its largest customer of white sauce at the



   1    Xanthan gum and carboxymethylcellulose are
used to thicken liquids.
   2    This subheading has since been renumbered as
HTSUS 2103.90.9091 (2005), which imposes a duty rate of
6.4% ad valorem.
4                    INTERNATIONAL CUSTOM PRODUCTS     v. US



time was Schreiber Foods, Inc. (“Schreiber”), but stated it
did not know Schreiber’s intended use for the white sauce.
After further investigation, Customs discovered that
Schreiber used the white sauce to make different types of
cheese.
    Based on this information, a Customs import special-
ist requested reconsideration of the Ruling Letter on
November 17, 2004. The relevant Customs branch sent
an interoffice memorandum to the Office of Regulations
and Rulings (“OR&R”), which is responsible for reviewing
and issuing ruling letters, and recommended that the
Ruling Letter be revoked. OR&R disagreed, finding the
Ruling Letter was correct for the “circumstances present-
ed.” J.A. 1036. However, the OR&R determined the
Ruling Letter did not apply to the pending white sauce
entries, because those entries would be used to make
cheese.
     In April 2005, over six years after issuing the Ruling
Letter, Customs issued the Notice of Action stating that
all eighty-six of ICP’s pending entries of white sauce, and
all future entries, would be classified under HTSUS
0405.20.3000 (2005) for “[d]airy spreads: [b]utter substi-
tutes . . . : [c]ontaining over 45 percent by weight of but-
terfat” (“the dairy spreads heading”), which carried a
substantially higher duty rate than the sauces heading. 3
The Notice of Action explained that Customs’ lab analysis
“reveal[ed] that this product is a spreadable, water-in-oil
type emulsion with 78% milk fat,” and was therefore
properly classified under the dairy spreads heading. J.A.
1046. The Notice of Action said nothing about the princi-
pal use of white sauce.


    3   Subheading 0405.20.3000 carries a duty rate of
$1.996 per kilogram plus applicable safeguard duties.
When applied to ICP’s white sauce entries, this amounts
to an increase of approximately 2400%.
INTERNATIONAL CUSTOM PRODUCTS      v. US                   5



                             II.
     The Notice of Action marks the beginning of a lengthy
litigation history between ICP and the United States,
including a prior appeal to this court. In the first round of
litigation spanning from 2005 through 2007, ICP chal-
lenged the Notice of Action in the CIT without first ex-
hausting the protest procedures necessary to establish
jurisdiction under 28 U.S.C. § 1581(a) (2000), the tradi-
tional jurisdictional basis for the CIT to review a Customs
liquidation decision. The CIT instead exercised jurisdic-
tion under § 1581(i), which provides jurisdiction when
other subsections of § 1581 are “manifestly inadequate.”
Int’l Custom Prods., Inc. v. United States (ICP I), 374 F.
Supp. 2d 1311 (Ct. Int’l Trade 2005). The CIT reasoned
that Customs’ abrupt classification change had brought
ICP to the “brink of bankruptcy,” and found § 1581(a) was
“manifestly inadequate” because the protest procedures it
required would put ICP out of business. Id. at 1321–22.
On the merits, the CIT held the Notice of Action was null
and void and ordered Customs to reliquidate ICP’s white
sauce entries under the sauces heading required by the
Ruling Letter. Id. at 1333.
    On the Government’s appeal, this court held the CIT
lacked jurisdiction under § 1581(i), because the normal
requirements for jurisdiction under § 1581(a) were not
manifestly inadequate. Int’l Custom Prods., Inc. v. United
States (ICP II), 467 F.3d 1324 (Fed. Cir. 2006). This court
accordingly reversed the CIT’s exercise of jurisdiction,
vacated the decision on the merits, and remanded for the
CIT to dismiss ICP’s complaint. Id. at 1328.
    The case currently pending before this court relates to
white sauce Entry Number 180-0590029-7 (“the Entry”),
which Customs liquidated pursuant to the Notice of
Action’s dairy spreads heading on June 29, 2007. Con-
sistent with this court’s decision in ICP II, ICP filed a
protest challenging Customs’ classification of the Entry.
6                    INTERNATIONAL CUSTOM PRODUCTS     v. US



Customs denied ICP’s protest and ICP filed the instant
action in the CIT under § 1581(a).
     In its complaint, ICP alleged the Notice of Action was
null and void because it improperly revoked the Ruling
Letter without following the notice and comment proce-
dures set forth in 19 U.S.C. § 1625(c) and without due
process of law. ICP argued Customs should instead have
liquidated the Entry under the sauces heading, as re-
quired by the Ruling Letter. On March 31, 2008, the CIT
denied-in-part the Government’s motion to dismiss for
failure to state a claim upon which relief may be granted.
Int’l Custom Prods., Inc. v. United States (ICP III), 549 F.
Supp. 2d 1384 (Ct. Int’l Trade 2008). It held ICP had
stated a cognizable claim that the Notice of Action violat-
ed 19 U.S.C. § 1625(c) and the Due Process Clause of the
Fifth Amendment. The CIT also denied the parties’ cross
motions for summary judgment, finding that genuine
disputes of material fact required trial. Int’l Custom
Prods., Inc. v. United States (ICP IV), No. 07-cv-00318,
2009 WL 205860 (Ct. Int’l Trade Jan. 29, 2009).
    The CIT then granted the parties’ joint motion to bi-
furcate the trial, and proceeded on ICP’s claim alleging a
violation of § 1625(c)(1).      Section 1625(c)(1) requires
Customs to follow multiple procedural requirements when
issuing an “interpretive ruling or decision” that would
“modify . . . or revoke a prior interpretive ruling or deci-
sion which has been in effect for at least 60 days.” 19
U.S.C. § 1625(c)(1). In particular, Customs must publish
the proposed ruling or decision in the Customs Bulletin,
provide a comment period of at least 30 days after such
publication, and publish the final decision in the Customs
Bulletin within 30 days after the close of the comment
period (“notice and comment procedures”). Id. § 1625(c).
The final ruling or decision “become[s] effective 60 days
after the date of its publication.” Id.
INTERNATIONAL CUSTOM PRODUCTS     v. US                    7



    After a bench trial, the CIT found the Ruling Letter
applied to the Entry because “the white sauce contained
in the Entry materially conformed to the description in
the Ruling Letter.” Int’l Custom Prods., Inc. v. United
States (ICP V), 878 F. Supp. 2d 1329, 1349 (Ct. Int’l Trade
2012). It also rejected the Government’s argument that
ICP had made material misstatements that rendered the
Ruling Letter void ab initio. The CIT concluded the
Notice of Action’s reclassification of all pending and future
entries of white sauce effectively revoked the otherwise
controlling Ruling Letter without adherence to § 1625(c)’s
notice and comment procedures. Accordingly, the CIT
held the Notice of Action was void and ordered Customs to
reliquidate the Entry pursuant to the Ruling Letter. Id.
at 1350. 4
    The CIT held there was “no just reason” to delay ap-
peal, and therefore directed entry of final judgment pur-
suant to Ct. Int’l Trade R. 54(b). The Government filed
this timely appeal. This court has jurisdiction pursuant
to 28 U.S.C. § 1295(a)(5) (2012).
                        DISCUSSION
      Section 1625(c) requires Customs to undergo notice
and comment procedures before it may issue “a proposed
interpretive ruling or decision which would— (1) modify
. . . or revoke a prior interpretive ruling or decision which
has been in effect for at least 60 days” (emphases added). 5



    4    The CIT did not determine de novo the proper
classification of the Entry, because the only issue before it
was the procedural “question of whether Customs violated
ICP’s right to notice and comment procedures, contained
in 19 U.S.C. § 1625(c)(1).” ICP V, 878 F. Supp. 2d at
1350.
    5 Section 1625(c), titled “Modification and revocation,”

provides in full:
8                      INTERNATIONAL CUSTOM PRODUCTS     v. US



On appeal, the Government argues § 1625(c)’s notice and
comment procedures do not apply because the Notice of
Action did not effectively revoke the Ruling Letter. It also
contends a notice of action can never amount to an “inter-
pretive policy type decision within the meaning of 19
U.S.C. § 1625(c)(1).” See Appellant’s Br. 1, 12. This court
reviews the CIT’s statutory interpretation de novo, Bau-
erhin Techs. Ltd. P’ship v. United States, 110 F.3d 774,
776 (Fed. Cir. 1997), and reviews its factual findings for
clear error, Deckers Corp. v. United States, 532 F.3d 1312,
1315 (Fed. Cir. 2008).




    A proposed interpretive ruling or decision which
    would—
    (1) modify (other than to correct a clerical error) or
    revoke a prior interpretive ruling or decision
    which has been in effect for at least 60 days; or
    (2) have the effect of modifying the treatment pre-
    viously accorded by the Customs Service to sub-
    stantially identical transactions;
    shall be published in the Customs Bulletin. The
    Secretary shall give interested parties an oppor-
    tunity to submit, during not less than the 30-day
    period after the date of such publication, com-
    ments on the correctness of the proposed ruling or
    decision. After consideration of any comments re-
    ceived, the Secretary shall publish a final ruling
    or decision in the Customs Bulletin within 30 days
    after the closing of the comment period. The final
    ruling or decision shall become effective 60 days
    after the date of its publication.
19 U.S.C. § 1625(c).
INTERNATIONAL CUSTOM PRODUCTS     v. US                    9



    The Ruling Letter that Customs issued in 1999 was
an “interpretive ruling” subject to § 1625(c). See 19
U.S.C. § 1625(a) (stating an interpretive ruling includes
“any ruling letter”); see also Cal. Indus. Prods., Inc. v.
United States, 436 F.3d 1341, 1351 (Fed. Cir. 2006). Once
issued, the Ruling Letter “represent[ed] the official posi-
tion of the Customs Service” with respect to ICP’s entries
of white sauce and was “binding on all Customs Service
personnel . . . until modified or revoked.” 19 C.F.R.
§ 177.9(a) (2007); see also id. § 177.9(b)(2) (ruling letters
that “set[ ] forth” the proper HTSUS classification “appl[y]
only with respect to transactions involving articles identi-
cal to the sample submitted with the ruling request or to
articles whose description is identical to the description
set forth in the ruling letter”). By 2005, when the Notice
of Action was issued, the Ruling Letter had been in effect
for over 60 days, so any interpretive decision or ruling
modifying or revoking it was subject to § 1625(c)’s notice
and comment procedures.
    On appeal, the Government concedes the white sauce
Entry materially conformed to the Ruling Letter, and that
the Ruling Letter thus applied to the Entry. Reply Br. 3.
It nevertheless argues the Notice of Action did not effec-
tively revoke the Ruling Letter. The Government relies
on the OR&R’s statement that the Ruling Letter should
not be revoked because it was “correct for [the] circum-
stances presented.” J.A. 1036. The OR&R also advised
that the Ruling Letter did not apply to the pending and
future white sauce entries because those entries would be
used to make cheese, not sauce. According to the Gov-
ernment, this shows the Ruling Letter remained in effect,
and was not revoked by the Notice of Action.
    As the Government now concedes, OR&R erred in
finding the Ruling Letter did not apply to the white sauce
entries. Because the relevant white sauce entries were
subject to the Ruling Letter, Customs Service personnel
were “b[ound]” to liquidate them under the sauces head-
10                    INTERNATIONAL CUSTOM PRODUCTS     v. US



ing until the Ruling Letter was “modified or revoked.” 19
C.F.R. § 177.9. The Notice of Action contradicted the
Ruling Letter by stating that all pending and future
imports of white sauce “must be classified” under the
dairy spreads heading. J.A. 1046. This reclassification of
all shipments rendered the Ruling Letter without any
force or effect, and thus effectively revoked it. Customs
confirmed this effective revocation by liquidating the
Entry under the dairy spreads heading, consistent with
the Notice of Action, instead of applying the otherwise
binding Ruling Letter. To the extent the Government
argues the Ruling Letter was not revoked because OR&R
believed the Ruling Letter did not apply to the Entry, the
Government is mistaken. The Ruling Letter was “binding
on all Customs Service personnel,” regardless of Customs’
beliefs regarding its scope. See 19 C.F.R. § 177.9(a).
     The Government nevertheless argues a Notice of Ac-
tion is merely a “courtesy notice” that “cannot revoke or
‘effectively’ revoke a ruling.” Appellant’s Br. 14. Accord-
ing to the Government, a Notice of Action is an “entry
specific document” that is “mailed only to the importer,”
and has no effect on a prior policy or ruling by Customs.
Id. at 31–32. The Government relies on a Customs regu-
lation stating that Customs must issue a notice of action
“if the port director believes that the entered rate or value
of any merchandise is too low, or if he finds that the
quantity imported exceeds the entered quantity.” 19
C.F.R. § 152.2. This provision shows only that notices of
action are intended to serve as entry-specific notifications.
There is no indication, however, that Customs is immune
from § 1625(c)’s requirements when it issues a notice of
action that effectively reclassifies all imports of a certain
type.
    Contrary to the “entry specific document” the Gov-
ernment describes, the Notice of Action in this case “ap-
plied to all” pending and future entries of white sauce.
J.A. 1366 (emphasis added); see also J.A. 1366 (stating
INTERNATIONAL CUSTOM PRODUCTS    v. US                  11



“[a]ll shipments” of white sauce “must be classified” under
the dairy spreads heading) (emphasis added). This broad
proclamation effectively revoked the classification set
forth in the Ruling Letter.
    The legislative history of the North American Free
Trade Agreement Implementation Act, Pub. L. 103-182,
§ 623, 107 Stat. 2057 (1993), which enacted § 1625’s
procedural protections, states: “‘importers have a right to
be informed about customs rules and regulations, as well
as interpretive rulings, and to expect certainty that the
Customs Service will not unilaterally change the rules
without providing importers proper notice and an oppor-
tunity for comment.’” Precision Specialty Metals, Inc. v.
United States, 182 F. Supp. 2d 1314, 1328 (Ct. Int’l Trade
2001) (quoting S. Rep. No. 103-189, at 64 (1993)); see also
H.R. Rep. No. 103-361(l), at 124 (1993), reprinted in 1993
U.S.C.C.A.N. 2552, 2674 (stating § 1625 “will provide
assurances of transparency concerning Customs rulings
and policy directives”).
    Once Customs issued the Ruling Letter, ICP and oth-
er importers were entitled “to expect certainty” that
Customs “‘w[ould] not unilaterally change’” the classifica-
tion “‘without providing proper notice and an opportunity
for comment.’” See Precision Specialty Metals, 182 F.
Supp. 2d at 1328 (quoting S. Rep. No. 103-189, at 64
(1993)). The Notice of Action’s reclassification of all
pending and future white sauce entries after over six
years of ICP’s reliance on the Ruling Letter was just the
type of “change [in] the rules” that § 1625(c) was designed
to address. Id. (quoting S. Rep. No. 103-189, at 64
(1993)). Customs must be held to the broad scope of its
reclassification even though it was communicated through
a notice of action.
    Courts in analogous situations have declined to ele-
vate form over substance. For example, notice and com-
ment procedures required by the Administrative
12                    INTERNATIONAL CUSTOM PRODUCTS      v. US



Procedures Act (“APA”) typically apply to substantive
rulemakings, but also apply when an agency’s interpreta-
tion “has in effect amended its rule.” Alaska Prof’l Hunt-
ers Ass’n, Inc. v. Fed. Aviation Admin., 177 F.3d 1030,
1034 (D.C. Cir. 1999) (emphasis added). In Alaska Pro-
fessional Hunters, the Federal Aviation Administration
(“FAA”) issued a notice revising a prior interpretation of a
regulation. Id. at 1030. The D.C. Circuit rejected the
FAA’s argument that the notice was “merely an interpre-
tive rule,” and instead held it was effectively a substan-
tive rulemaking requiring APA notice and comment
procedures. Id. at 1033–34. Just as the “interpretive
rule” label did not exempt the FAA from APA notice and
comment procedures in Alaska Professional Hunters, the
“notice of action” label does not protect Customs from the
broad scope of its action in this case. In accordance with
these principles, the CIT did not err in holding Customs’
Notice of Action effectively revoked the Ruling Letter.
    The Government further contends a notice of action
can never be an “interpretive ruling or decision” and
therefore cannot trigger the procedural protections of
§ 1625(c). It relies on California Industrial Products, 436
F.3d at 1351, which interpreted § 1625(c)’s reference to an
“interpretive ruling” in light of § 1625(a)’s express defini-
tion of that term “as ‘including any ruling letter, or inter-
nal advice memorandum.’” Id. (quoting 19 U.S.C.
§ 1625(a)) (emphasis added). Although California Indus-
trial Products shows that an interpretive ruling includes
ruling letters and internal advice memoranda, such
documents are exemplary, not exhaustive. The Govern-
ment’s reliance on § 1625(c)’s legislative history is similar-
ly unpersuasive because the cited portion states only that
the amended § 1625 applies to “interpretive rulings,
ruling letters, or internal advice memorandum,” but does
not suggest that interpretive rulings could never include a
notice of action. See Appellant’s Br. 23–24 (citing H.R.
INTERNATIONAL CUSTOM PRODUCTS    v. US                  13



Rep. No. 103-361-I, reprinted in 1993 U.S.C.C.A.N. 2252,
2674). 6
    The CIT did not err in holding that the Notice of Ac-
tion in this case amounts to an interpretive ruling or
decision subject to § 1625(c)’s notice and comment proce-
dures. The Notice of Action was an interpretive document
applying the HTSUS to the specific facts of all pending
and future white sauce entries. J.A. 1046; see 19 C.F.R.
§ 177.1(d)(1) (defining “ruling”). Although the Notice of
Action was not issued by the OR&R, it resulted from the
considered deliberations of the OR&R, which determined
the Ruling Letter did not apply to the Entry. See ICP III,
549 F. Supp. 2d at 1392 (describing Customs’ “months-
long deliberative process” resulting in the Notice of Ac-
tion). Customs was required to comply with § 1625(c)
when it used the Notice of Action to revoke the previously-
applicable Ruling Letter.


   6    Relatedly, the Government argues there is no
“proper cause of action” based on § 1625(c)(1), and con-
tends ICP should have instead alleged a violation of 19
C.F.R. § 177.9. Appellant’s Br. 11–12. Even assuming
the Government is correct that ICP could not allege a
§ 1625(c) violation (which it is not), the CIT found Cus-
toms also violated “§ 177.[9](b)(2) when it decided not to
apply the Ruling Letter to the Entry, despite the con-
formance of the Entry.” ICP V, 878 F. Supp. 2d at 1349
(modified to correct a typographical error). The Govern-
ment does not appeal this finding, which independently
supports the CIT’s “reliquidation of the Entry at the rate
established by the Ruling Letter.” Id. at 1350; see also
Glaxo Grp. Ltd. v. TorPharm, Inc., 153 F.3d 1366, 1371
(Fed. Cir. 1998) (“[A]n appellate court may affirm a judg-
ment of a district court on any ground the law and the
record will support so long as that ground would not
expand the relief granted.”).
14                    INTERNATIONAL CUSTOM PRODUCTS     v. US



     Finally, the Government argues it is administratively
infeasible to apply § 1625(c)’s notice and comment proce-
dures to the Notice of Action. It contends that doing so
would require “an incalculable number of other ‘decisions’
. . . to undergo notice and comment, and publication,”
which would be “enormously time consuming” and “serve
no purpose whatsoever.” Appellant’s Br. 26–27; see also
id. at 9 (arguing the CIT’s holding would “improperly
subject[ ] countless confidential and entry specific docu-
ments to notice and comment that were never intended to
fall within [§ 1625(c)(1)’s] scope”). However, the CIT did
not hold that all notices of action are now subject to notice
and comment procedures. The CIT held only that the
Notice of Action in this case—which effectively revoked
the Ruling Letter and was issued after relevant OR&R
deliberation—was subject to § 1625(c)’s procedures. To
the extent the Government is not using notices of action
to surreptitiously revoke ruling letters, its slippery slope
argument is vastly overstated.
                       CONCLUSION
    For the foregoing reasons, the CIT properly held the
Notice of Action is void for failure to comply with 19
U.S.C. § 1625(c)’s notice and comment procedures. This
court affirms the CIT’s decision ordering reliquidation of
the Entry pursuant to the Ruling Letter.
                       AFFIRMED